DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	The specification, the abstract and the drawings are all acceptable.	

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over USPN 9,525,379 to Umehara, and in view of USPN 4,757,246 to Komuro. 
As to claim 1, Umehara teaches a linear vibration generating device (col. 2: lines 4-57) comprising: 
a bracket to which a coil is fixed, a case combined with the bracket, a vibrator including a permanent magnet of a ring shape and provided inside the case and an elastic body combined with the vibrator(col. 3: lines 61 – col. 4: lines 50),
Umehara does not teach an apparatus wherein a response time is improved by using counter electromotive voltage that is generated after power of a circuit connected to the coil is turned off.

            Thus, it would have been obvious to one of ordinary skill in the art before the 

effective filing date of the claimed invention to implement the teachings of Komuro into Umehara since Umehara suggests a vibration motor control device and Komuro suggests the beneficial use of using counter electromotive voltage to improve response time in the analogous art of motor control technology. 
The motivation for this comes from the fact that Komuro teaches an apparatus of using counter electromotive voltage to improve response time which can be used to improve the vibration motor control device disclosed by Umehara.


Allowable Subject Matter
5. 	Claims 2-11 are objected to as being dependent upon the rejected base claim 1, but could be allowable if rewritten in independent form including all of the limitations of the base claims and any intervening claims for the following reasons: No prior art of record discloses the features as claimed in the noted claims.
6.	Claims 12-15 are allowed.	
7.	The following is a statement of reasons for the indication of allowable subject matter. The non-obvious features are:
	As per independent claim 12: A power shutdown step of shutting down the power applied to the circuit including the coil and a short circuit configuration step of short-circuiting the 

                                               Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   
	USPN 7,816,873 to Choi discloses a linear vibration motor control system.
9.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID S LUO whose telephone number is (571)270-5251.  The examiner can normally be reached on 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/DAVID LUO/Primary Examiner, Art Unit 2846